Case: 11-41249       Document: 00512092796         Page: 1     Date Filed: 12/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2012
                                     No. 11-41249
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JUAN CARLOS ARRIAGA-RANGEL,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-668-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Juan Arriaga-Rangel was convicted of illegal reentry into the United
States and was sentenced to forty-six months in prison and a three-year term of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-41249     Document: 00512092796      Page: 2   Date Filed: 12/21/2012

                                  No. 11-41249

supervised release. He contends that the sentence, which was within the pertin-
ent guideline range, is substantively unreasonable because it is greater than
needed to achieve the goals of 18 U.S.C. § 3553. Arriaga-Rangel argues that the
guidelines give too much weight to his conviction of manslaughter and that the
district court improperly assessed the effect that his cultural assimilation has
on his likelihood to reoffend, particularly with respect to its decision to impose
supervised release.
      Following United States v. Booker, 543 U.S. 220 (2005), we review sen-
tences for reasonableness in light of the factors set forth in § 3553(a), and we
consider whether the sentence is an abuse of discretion. See United States v.
Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). Under that standard,
Arriaga-Rangel has not rebutted the presumption of reasonableness that
attaches to his within-guideline term. See United States v. Gomez-Herrera, 523
F.3d 554, 565-66 (5th Cir. 2008). Rather, he has shown no more than a disagree-
ment with the propriety of the sentence, which does not suffice to establish error
in connection with it. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.
2010); United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
      Insofar as Arriaga-Rangel challenges the propriety of the district court’s
exercise of its discretion to impose supervised release, that challenge is likewise
unavailing. See United States v. Dominguez-Alvarado, 695 F.3d 324, 329-30 (5th
Cir. 2012). Our examination of “the district court’s particularized remark at sen-
tencing” shows no error in connection with the disputed decision. See id.
      AFFIRMED.




                                        2